      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

DAVID AND MARGARET LEWIS,

          Plaintiffs,
                                                                  CASE NO. 4:18-cv-03931
v.
                                                                  Judge Nancy Atlas
ALLSTATE INSURANCE COMPANY,

          Defendant.

 DEFENDANT ALLSTATE INSURANCE COMPANY’S REPLY IN SUPPORT OF ITS
MOTION FOR SUMMARY PARTIAL JUDGMENT AND RESPONSE IN OPPOSITION
  TO PLAINTFFS’ CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                        CONTENTS CLAIM

          Defendant, ALLSTATE INSURANCE COMPANY, through the undersigned counsel and

pursuant to Federal Rule of Civil Procedure 56, serves its reply in support of its motion for

summary partial judgment, and oppositions to plaintiffs, DAVID AND MARGARET LEWIS’,

cross-motion for partial summary judgement on contents claim, and in support thereof, states:

I.        ARGUMENT

          Plaintiffs’ failed to identify specific evidence in the record of the existence of a material

fact issue, and summary partial judgment should be entered in Allstate’s favor and against

Plaintiffs. Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553

(1986).

          Allstate’s motion for summary partial judgment does not rely “exclusively on a few lines

of Dr. Lewis’ deposition” where he did not remember the damages he seeks in this action.

Plaintiffs’ Opp. to Allstate’s Motion for Summary Partial Judg., at p. 1 [D.E. 30]. In fact, Allstate’s

counsel did not ask Dr. Lewis to rely on his “memory” at all when questioning him about his




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
       Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 2 of 8
                                                                                           CASE NO. 4:18-cv-03931



contents claim. Dr. Lewis was handed Allstate’s contents estimate to review. He testified that “all

of the items that were on [his inventory] were included in the Allstate estimate.” D. Lewis Dep.,

34:2-3.

          Dr. Lewis’ contradicting affidavit is not competent summary judgment evidence, and

should not be considered by this Court when ruling on Allstate’s motion for summary partial

judgment. Dr. Lewis was deposed on August 30, 2019 in the presence of his attorney. If Dr. Lewis

testified incorrectly, inaccurately, or incompletely, his counsel was present to clarify any such

issue during cross-examination. Furthermore, approximately eight months passed since the

deposition and not once did Dr. Lewis attempt to correct or otherwise clarify his testimony via an

errata sheet or other means. Evidently, his affidavit is merely an attempt to create an issue of

material fact where there is none.

          Similarly, Plaintiffs’ unsworn expert report is not competent summary judgment evidence,

and should not be considered by this Court. Rule 56 requires that evidence proffered in opposition

to summary judgment must be sworn or declared under penalty of perjury, or the proponent must

otherwise show that a statement could be reduced to admissible evidence at trial. Plaintiffs’ expert

report is undated, unsigned, and unsworn and, therefore, fails to meet the admissibility

requirements under Rule 56.

II.       MEMORANDUM OF LAW

          A.       Dr. Lewis was fully aware that his contents claim was completely paid when
                   he testified to that effect.


          Plaintiffs suggest Dr. Lewis was subjected to a guessing game during his deposition.

Nothing could be further from the truth. Notably, both Plaintiffs are highly educated individuals

and hold high positions in their respective fields. David Lewis has a Ph.D. in geology and works



                                                            -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 3 of 8
                                                                                          CASE NO. 4:18-cv-03931



for BHP Petroleum. D. Lewis Dep., 8:16-17. Margaret Lewis is a college professor with a Ph.D.

in psychology. D. Lewis Dep., 8:18-19. Neither plaintiff is a push-over or susceptible to trickery.

        Plaintiffs’ argument that Allstate’s motion for summary partial judgment should be denied

because Dr. Lewis “could not recall” the damages he seeks in this action is without merit. Dr.

Lewis was presumably prepared for his deposition by his attorney. He also prepared for the

deposition on his own:

        Q.        Did you do anything to prepare for today's deposition?

        A.        I did.

                  ***

        A.       I reviewed the estimate for the adjustment report, repair report from ATA. I
                 reviewed notes from a conversation with my attorney, and I reviewed some
                 personal notes of my own on some of these documents.


D. Lewis Dep., 30:24-25, 31:1, and 10-13. Dr. Lewis was in possession of all such documents

during questioning and was free to disagree with Allstate’s counsel’s representations. Instead, he

admitted his contents claim was completely paid.

        Q.        Do you remember preparing an itemized [inventory] of the contents that were
                  damaged as a result of the flood for Allstate?

        A.       Yes, I do.

        Q.       Okay. As far as you recall, were you compensated for the [inventory] that you
                 submitted to Allstate after the flood?

        A.       As recall, all of the items that were on that [inventory] were included in the Allstate
                 estimate.

        Q.        And we're talking about Exhibit 5?

        A.       That's correct.


D. Lewis Dep., 33:20-25, and 34:1-5.




                                                           -3-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 4 of 8
                                                                                          CASE NO. 4:18-cv-03931



        B.        Dr. Lewis’ affidavit is not competent summary judgment evidence.

        A party may not defeat a motion for summary judgment using an affidavit that impeaches

his sworn testimony without explanation. S.W.S. Erectors v. Infax, Inc., 72 F.3d 489, 495 (5th Cir.

1996). An affidavit contradicting prior sworn testimony, rather than providing “greater detail or

additional facts not previously provided in the deposition” cannot be considered summary

judgment evidence. Clark v. Resistoflex Co., 854 F.2d 762, 766 (5th Cir. 1988).

        Here, Dr. Lewis’ affidavit does nothing but “tell[] the same story differently.” Id. Dr. Lewis

testified that all of the items included in his contents inventory were covered by Allstate’s

$40,157.30 payment. He also testified that he did not later discover other contents that were

damaged, but not included in his original inventory.

        Q.        And then after you received the [$40,157.30] check for contents, were there
                  subsequent items that you saw that were damaged by the flood directly that were
                  not in the estimate, as far as you recall?

        A.        I don't recall anything specific, no.


D. Lewis Dep., 34:19-23. (Emphasis added).

        Dr. Lewis allegations in his affidavit that he has since “reviewed the estimate, along with

an expert report” as justification for changing his testimony makes no sense. He reviewed the

estimates before and during the deposition. His suggestion that his contents expert’s report is,

somehow, new to him is also disingenuous. Plaintiffs’ contents expert, Exact Inventory Company,

was listed in their April 5, 2019 discovery protocols which is almost five months before his

deposition.




                                                           -4-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 5 of 8
                                                                                          CASE NO. 4:18-cv-03931



        C.        Exact Inventory Company’s report is not competent summary judgment
                  evidence.


        Federal Rule of Civil Procedure 56 requires that “evidence proffered in opposition to

summary judgment must be sworn or declared under penalty of perjury, or the proponent must

otherwise show that a statement could be reduced to admissible evidence at trial.” See Davis v.

Fernandez, 798 F.3d 290, 292 (5th Cir. 2015) (noting that “because the testimony that [the

nonmovant] initially offered in opposition to summary judgment was neither sworn nor declared

under penalty of perjury to be true and correct, it was not competent evidence”); see also Lee v.

Offshore Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017) (“To avoid the use of

materials that lack authenticity or violate other evidentiary rules, the new rule allows a party to

object ‘that the material cited to support or dispute a fact cannot be presented in a form that would

be admissible [in] evidence.’” (quoting Fed. R. Civ. P. 56(c)(2))).

        In this case, Plaintiffs offered Exact Inventory Company’s report not only to oppose

Allstate’s motion for summary partial judgment, but also to support their cross-motion for partial

summary judgment. The report violates evidentiary rules and is not sufficient to support either of

Plaintiffs’ prayers.

                                                  CONCLUSION

        Plaintiffs failed to provide any competent summary judgment evidence to defeat Allstate’s

motion for summary partial judgment, or to support their cross-motion for partial summary

judgment. Plaintiffs, including Dr. Lewis sued Allstate for additional insurance benefits under their

flood policy. Dr. Lewis testified the contents portion of their claim were covered by Allstate’s

$40,157.30 payment. They cannot now allege there were additional contents damages by relying

on information which were already available to them prior to Dr. Lewis’ deposition. Therefore,



                                                           -5-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 6 of 8
                                                                                          CASE NO. 4:18-cv-03931



Allstate is entitled to summary partial judgment in its favor and against Plaintiffs as a matter of

law. Allstate is also entitled to judgment as a matter of law as to Plaintiffs’ cross-motion for partial

summary judgment.

        WHEREFORE, Defendant, ALLSTATE INSURANCE COMPANY, respectfully requests

this Court to enter summary partial judgment in its favor and against Plaintiffs on their contents

claim as a matter of law, and any other relief deemed just and proper.

                                                       Respectfully submitted,


                                                       /s/ J. Michael Pennekamp
                                                       J. Michael Pennekamp
                                                       Fla. Bar No. 983454
                                                       SDTX Bar No. 3337090
                                                       Email: jmp@fowler-white.com

                                                       Bruno Renda
                                                       Fla. Bar No. 91971
                                                       SDTX Bar No. 3356219
                                                       Email: rendab@fowler-white.com

                                                       FOWLER WHITE BURNETT, P.A.
                                                       Brickell Arch, Fourteenth Floor
                                                       1395 Brickell Avenue
                                                       Miami, Florida 33131
                                                       Telephone: (305) 789-9200
                                                       Facsimile: (305) 789-9201




                                                           -6-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
      Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 7 of 8
                                                                                          CASE NO. 4:18-cv-03931




                                        CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

this day on all counsel of record on the attached Service List in the manner specified, either via

transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                                                             s/ Bruno Renda
                                                             Bruno Renda




                                                           -7-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
    Case 4:18-cv-03931 Document 31 Filed on 05/18/20 in TXSD Page 8 of 8
                                                                                        CASE NO. 4:18-cv-03931



                                                SERVICE LIST

                                          CASE NO. 4:18-cv-03931

Martin Bienstock, Esq.                                       Nicholas S. Marsh, Esq.
Weisbrod Matteis & Copley PLLC                               Weisbrod Matteis & Copley PLLC
1200 New Hampshire Avenue NW                                 1200 New Hampshire Avenue NW
Suite 600                                                    Suite 600
Washington, DC 20036                                         Washington, DC 20036
E-Mail: mbienstock@wmclaw.com;                               E-Mail: nmarsh@wmclaw.com
Telephone: (202) 751-2002                                    Telephone: (202) 804-6977
Facsimile: (202) 478-1795                                    Attorney for DAVID LEWIS and
Attorney for DAVID LEWIS and                                 MARGARET LEWIS
MARGARET LEWIS

Shane McClelland, Esq.
The Law Offices of Shane McClelland
24275 Katy Freeway
Suite 400
Katy, TX 77494
E-Mail: shane@hmtrial.com;
Telephone: (713) 987-7107
Facsimile: (832) 827-4207
Attorney for DAVID LEWIS and
MARGARET LEWIS




                                                         -8-
   FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
